DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on January 21, 2022 and is acknowledged and the abstract is not entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a size screen”, “a receptacle” and “” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recited in lines 1-2, the limitation “the scale monitors a weight of the hopper” is suggested to be replaced with “the scale monitors a weight in the hopper”.
Appropriate correction is required.
Specification
The amendment filed 01/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claims 1, 5, 7 and 23-26 positively recited the limitations “the computer system is configured and programmed to monitor/determine/generate/interact/encrypt/assure” are not supported in the original disclosure. The original disclosure supports in para. [0057], “The control box 92 may house an electrical panel with a computer system 94, such as a programmable logic controller, a RAM, a ROM, a digital processor, or any combination thereof.”.
Claim 5 positively recited the limitations “the computer system is configured and programmed to determine whether the waste material and the filler material are mixed to beneath a designated dilution percentage required by a government regulation” are not supported in the original disclosure. The original disclosure supports in para.[0063], 
The abstract is objected to since the abstract should be preferably within the range of 50 to 150 words of length.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system is configured and programmed to monitor/determine/generate/interact/encrypt/assure” in claims 1, 7 and 23-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitation “system is configured and programmed to monitor” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “configured and programmed to monitor” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 7 and 23-26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: claims 1, 7 and 23-26 recited the limitation “system is configured and programmed to monitor” and there is no equivalence structure recited in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5, 7 and 23-26 positively recited the limitations “the computer system is configured and programmed to monitor/determine/generate/interact/encrypt/assure” are not supported in the original disclosure. The original disclosure supports in para.[0057], “The control box 92 may house an electrical panel with a computer system 94, such as a programmable logic controller, a RAM, a ROM, a digital processor, or any combination thereof.”.
is configured and programmed to determine whether the waste material and the filler material are mixed to beneath a designated dilution percentage required by a government regulation” are not supported in the original disclosure. The original disclosure supports in para.[0063], “The computer system may calculate the weight of filler material that must be inserted in light of the dilution percentage required by the regulation and the measured weight of waste material that has previously been added to the drum 50.”.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims Claim 1, 5, 7 and 23-26 recited the limitation “system is configured and programmed to” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim 1 and claim 7 positively recited the limitations “the computer system is configured and programmed to monitor dilution” is indefinite. It is unclear what structure of the computer monitoring the dilution. 
Claim 4 in line 3, recites the limitations “a final product size of ground and mixed materials” is indefinite. It is unclear what operation the finalize a ground material, the waste is being mixed for dilution and screened, is it the process of screening of the mixture the finalize the ground material? Clarity is needed.
Claim 5 positively recited the limitations “the computer system is configured and programmed to determine whether the waste material and the filler material are mixed to beneath a designated dilution percentage required by a government regulation” is indefinite. It is unclear what structure to provide the mixture to beneath a designated dilution percentage. Furthermore is the government regulation is being claimed.
Claim 8 in line 4, recites the limitations “the hopper system”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 in line 2, recites the limitations “the hopper conveyor” is indefinite. It is unclear if the limitation is one of the at least one conveyor recited in claim 8 or an additional conveyor.
Claim 11 in line 1, recites the limitations “the hopper system”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 positively recited the limitations “the regulation is a government regulation requiring that the waste material be blended on a minority basis with the filler material 
Claim 22 and 27 positively recited the limitations “wherein the waste material is cannabis” is indefinite. It is unclear if cannabis is being claimed.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 21-27 are rejected (as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Celli et al. US. Publication (2015/0196920) hereinafter Celli.
Regarding claim 1, (as best understood)
Celli discloses a system (fig.1-7) for processing waste comprising: 
a machine (100) comprising a blender (120) that is configured to receive a quantity of waste material (organic waste) and a quantity of filler material (actinomyces bovis) and 
a scale (80) configured to weigh the quantity of waste material and the quantity of filler material (see para.[0029] and [0030]); and 
a computer system (50,52) and ; 
wherein the scale (80) transmits measurement information to the computer system (50,52) relative to the weight of waste material and the weight of filler material (see para.[0029] and [0030]), and 
wherein the computer system (50,52) is configured and programmed to monitor dilution (dilution is considered to be grinding and mixing since those two operations are recited earlier in the claim) of the waste material to a desired level (see para.[0029] and [0030]) and to generate a resultant report to ensure compliance with a regulation (see para.[0066]).
Regarding claim 7,
Celli discloses wherein the computer system (50,52) is configured and programmed to generate a resultant report (see para.[0066]) that is encrypted (SSL or TLS) and transmitted to a database (cloud, see para.[0041]).
Regarding claim 21,
Celli discloses wherein the regulation is a government regulation requiring that the waste material be blended on a minority basis with the filler material on a mass basis while being rendered unusable for its intended purpose and unrecognizable (the reference discloses a computer system that is capable of being programming to determine amount of weight and communicates error response for unknown analytics 
Regarding claim 22,
Celli discloses the system (see fig.1-7) to process of a waste material (organic waste) and is capable of processing cannabis. 
The office further notes that the material (i.e. cannabis) worked upon by a structure being claimed does not impart patentability to the claims. See MPEP §2115.
Regarding claim 23,
Celli discloses wherein the computer system (50,52) is programmed and configured to interact with a single scale to determine both 1) an initial, undiluted weight of one of the waste material and the filler and 2) a combined weight of the mixture on an ongoing basis as more of the other of filler material and the waste material is added to the mixture. (Para.[0060] lines 26-30, recited the capability of the computer to determine the amount of waste and Para.[0063] recited the capability of compare two different weight amounts and since para.[0029], [0031] recited the capability of programming and storing, therefore the government regulation is capable to be stored for comparing to operate the apparatus based on regulation).
Regarding claim 24,
Celli discloses wherein the computer system (50,52) is programmed and configured to encrypt the report to create an encrypted report and to transmit the encrypted report to a database that is accessible by a third-party computer (Para.[0041]).
Regarding claim 25,

a machine (100) comprising a blender (120) that is configured to receive a quantity of waste material (organic waste) and a quantity of filler material (actinomyces bovis) and to grind the waste and filler materials and to mix them together to form a mixture (see para.[0020] and [0021]); 
load cells (80) configured to weigh the quantity of waste material and the quantity of filler material (see para.[0029] and [0030]); and 
a computer system (50,52); 
wherein the scale (80) transmits measurement information to the computer system (50,52) relative to the weight of waste material and the weight of filler material (see para.[0029] and [0030]), and 
wherein the computer system (50,52) is configured and programmed to monitor dilution of the waste material (table 3) and to assure compliance with a government regulation requiring dilution of the waste material in the mixture on a mass basis to beneath a designated dilution percentage (Para.[0060] lines 26-30, recited the capability of the computer to determine the amount of waste and Para.[0063] recited the capability of compare two different weight amounts and since para.[0029], [0031] recited the capability of programming and storing, therefore the government regulation is capable to be stored for comparing to operate the apparatus based on regulation).
Regarding claim 26,
Celli discloses wherein the computer system (50,52) is programmed and configured to assure compliance with a government regulation that requires that the waste material be rendered unusable for its intended purpose and unrecognizable (Para.[0060] lines 
Regarding claim 27,
Celli discloses the system (see fig.1-7) to process of a waste material (organic waste) and is capable of processing cannabis. 
The office further notes that the material (i.e. cannabis) worked upon by a structure being claimed does not impart patentability to the claims. See MPEP §2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Celli in view of Kaczmarek US. Patent (5,402,948) hereinafter Kaczmarek.
Regarding claim 2,
The prior art Celli discloses all limitations in claim 1.
Celli discloses wherein the blender (120) further comprises a drum (see para.[0020] line 8) and a grinder (140) in communication with an outlet of the drum (61), but is silent about the drum to be rotatable,
Celli and Kaczmarek disclose both art in the same field of endeavor (i.e. comminution).
Kaczmarek, in a similar art for comminution, teaches a blender (see fig.1-2) having a rotating drum (52) and a grinder (72) in communication with an outlet of the drum (see fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the blender such that it have a rotating drum and a grinder. Examiner notes both references clearly teach Blender, therefore a simple KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 3,
The prior art Celli as modified by Kaczmarek, discloses all limitations in claim 2.
Celli as modified by Kaczmarek, discloses a gate (Kaczmarek, 30) located beneath the grinder (Kaczmarek, 72), the gate (Kaczmarek, 30) being selectively openable to discharge ground and mixed materials into a receptacle.
Regarding claim 4,
The prior art Celli as modified by Kaczmarek, discloses all limitations in claim 2.
Celli as modified by Kaczmarek, discloses a sizing screen (Kaczmarek, 30) located beneath the grinder (Kaczmarek, 72), the sizing screen (Kaczmarek, 30, see col.5 lines 59-64) being selectively openable or of a fixed size to determine a final product size of ground and mixed materials.
Regarding claim 5,
The prior art Celli as modified by Kaczmarek, discloses all limitations in claim 2.
Celli discloses the computer system (50,52) is configured and programmed to determine whether the waste material and the filler material are mixed to beneath a designated dilution percentage (weight amount) required by a government regulation (Para.[0060] lines 26-30, recited the capability of the computer to determine the amount of waste and Para.[0063] recited the capability of compare two different weight amounts 
Regarding claim 6,
The prior art Celli as modified by Kaczmarek, discloses all limitations in claim 5.
Celli discloses wherein the dilution percentage of waste material results in the waste material being a minority based on mass relative to the mass of the mixture of the waste material and the filler material (Para.[0063]).
Claims 8-11 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Celli in view of Lusch et al. US Patent (4,481,015) hereinafter Lusch.
Regarding claim 8,
The prior art Celli discloses all limitations in claim 1.
Celli does not disclose a hopper configured to receive the quantity of waste material and the quantity of filler material; and at least one conveyor extending from the hopper system to the machine.
Celli and Lusch disclose both art in the same field of endeavor (i.e. comminution).
Lusch, in a similar art for comminution, teaches a system (see fig.1) having a hopper (1) configured to receive the quantity of waste material and the quantity of filler material; and at least one conveyor (2) extending from the hopper system (1) to the machine (3). Lusch teaches the hopper and conveyor to be able to weight and feed the material to the disposer (see col.3 lines 25-29).

Regarding claim 9, 
The prior art Celli as modified by Lusch, discloses all limitations in claim 8.
Celli as modified by Lusch, discloses wherein the scale (Lusch, 2) monitors a weight of the hopper (Lusch, 1).
Regarding claim 10,
The prior art Celli as modified by Lusch, discloses all limitations in claim 8.

    PNG
    media_image1.png
    884
    618
    media_image1.png
    Greyscale

Celli as modified by Lusch, discloses a hopper conveyor (Lusch, 2) extending along the hopper (Lusch, 1); a second conveyor (Lusch, see fig.1) extending from an exit of the 
Regarding claim 11, 
The prior art Celli as modified by Lusch, discloses all limitations in claim 10.
Celli as modified by Lusch, discloses the hopper system (Celli, 122 modified by Lusch, 1) and the machine (Celli, 100) are mounted on a portable support (Celli, see fig.3).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 01/21/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn, however new matter rejection is given based on the newly presented amendment.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered and are moot. 
The applicant's argument on pages 3-13, is based on the previous references, since the scope of the claim has changed, the newly presented amendment is rejected with new references as set forth in this Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

February 5, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753